                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:20CR78

       vs.
                                                                      ORDER
CHRISTOPHER SMITH,

                      Defendant.



       THIS MATTER is before the court on the motion of Mary C. Gryva to withdraw as
counsel for the defendant, Christopher Smith (Filing No. 18). Robb N. Gage has filed an entry
of appearance as retained counsel for Christopher Smith. Therefore, Mary C. Gryva’s motion to
withdraw (Filing No. 18) will be granted.
       Mary C. Gryva shall forthwith provide Robb N. Gage any discovery materials provided
to the defendant by the government and any such other materials obtained by Mary C. Gryva
which are material to Christopher Smith’s defense.


       Dated this 16th day of March, 2020.


                                                     BY THE COURT:


                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
